UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

TERELL VIERA,

Plaintiff, DECISION AND ORDER

V. 6:17-CV-06844 EAW

M. SHEAHAN, B. CARMACK, C.O.
DYLAN CAPORICCIO, and J. ROGERS,

Defendants.

 

On January 25, 2019, this case was referred for all pretrial matters except dispositive
motions to United States Magistrate Judge Marian W. Payson pursuant to 28 U.S.C. § 636.
(Dkt. 14). On June 21, 2019, Plaintiff Terell Viera (“Plaintiff”) filed a motion to amend
his Complaint. (Dkt. 22). Defendants did not oppose the motion. (Dkt. 26). On August
8, 2019, Judge Payson entered a Report and Recommendation recommending that
Plaintiff's motion be granted in part and denied in part. (Dkt. 27).

Pursuant to Federal Rule of Civil Procedure 72(b)(2) and 28 U.S.C. § 636(b)(1), the
parties had 14 days after being served a copy of the Report and Recommendation to file
objections. No objections were timely filed. However, on October 3, 2019, Plaintiff filed

a motion for an extension of time to file objections. (Dkt. 32). The Court granted this
motion, and Plaintiff was given until November 1, 2019, to file his objections. (Dkt. 33).
Plaintiff did not file any objections by that deadline.!

The Court is not required to review de novo those portions of a report and
recommendation to which objections were not filed. See Mario v. P & C Food Mits., Inc.,
313 F.3d 758, 766 (2d Cir. 2002) (“Where parties receive clear notice of the consequences,
failure [to timely] object to a magistrate’s report and recommendation operates as a waiver
of further judicial review of the magistrate’s decision.”).

Notwithstanding the lack of objections, the Court has conducted a careful review of
the Report and Recommendation and finds no error therein. Accordingly, the Court adopts
the Report and Recommendation in its entirety. For the reasons set forth in the Report and
Recommendation (Dkt. 27), Plaintiffs motion to amend (Dkt. 22) is granted in part and
denied in part. In particular, Plaintiff is granted permission to: add the newly-named
defendants with the exception of A. Lowe; remove defendant Carmack and dismiss
Plaintiff's claims against him; and modify the factual assertions of the Complaint, except
that he is not permitted to include paragraphs 20, 27, 28, and 34 or the first clauses of the

first sentences of paragraphs 17 and 25 of the proposed amended complaint. (See Dkt. 27

at 7).

 

l Plaintiff did send a letter to the Court dated October 28, 2019, requesting an

extension of time to file “opposition to defendants move for summery judge [sic].” (Dkt.
34). No motion for summary judgment has been filed in this case, and so the Court cannot
grant Plaintiffs request for an extension of his time to oppose such a motion. To the extent
Plaintiff was attempting to request an additional extension of time to file objections, the
Court informed him in the Text Order granting his initial request that “NO FURTHER
EXTENSIONS WILL BE GRANTED.” (Dkt. 33 (emphasis in original)),

oe
Plaintiff shall file an amended complaint in accordance with the Report and
Recommendation and this Decision and Order by no later than December 16, 2019.

SO ORDERED.

  

   

 

ELIZABETH A-WOLFORD

Un tates District Judge
Dated: November 15, 2019

Rochester, New York
